                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII


LACEY LEE WHEELER, #A4019658,   )   CIV. NO. 19-00067 SOM-KJM
                                )
     Plaintiff,                 )   ORDER DISMISSING COMPLAINT
                                )   WITH LEAVE TO AMEND
          vs.                   )
                                )
MAUI DEP’T OF PUBLIC SAFETY, et )
al.,                            )
                                )
          Defendants.           )
_______________________________ )

         ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND

          Before the court is pro se Plaintiff Lacey Lee

Wheeler’s prisoner civil rights complaint brought pursuant to 42

U.S.C. § 1983.   ECF No. 1.   Wheeler claims that Maui Community

Correctional Center (“MCCC”) adult corrections officers (“ACOs”)

Sergeant Jared Tahon, Harley Dela-Cruz, Clyde Tokunaga, and

Travis Kamaka (collectively, “Defendants”), violated the Eighth

Amendment when they allegedly used excessive force against her on

or about March 15, 2017.1

          The court has screened the Complaint pursuant to 28

U.S.C. §§ 1915(e)(2) and 1915A(a) and finds that Wheeler states a

colorable claim for the use of excessive force.    Wheeler,

however, alleges claims against Defendants named in their



     1
       Wheeler is now incarcerated at the Women’s Community
Correctional Center (“WCCC”), located on Oahu.
official capacities only, and as explained below, these claims

must be DISMISSED with prejudice.

            Wheeler is granted leave to file an amended pleading on

or before May 6, 2019, realleging her claims against Defendants

Tahon, Dela-Cruz, Tokunaga, and Kamaka in their individual

capacities.    If Wheeler timely amends her complaint to name

Defendants in their individual capacities, the court will direct

service of the Amended Complaint on Defendants Tahon, Dela-Cruz,

Tokunaga, and Kamaka, who will be required to file a response

after service is perfected.    If Wheeler fails to do so, this

action will be dismissed with prejudice pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A(a) for failure to state a colorable claim

for relief.

                       I.   STATUTORY SCREENING

            The court must perform a pre-answer screening of

Wheeler’s Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A(a).    Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th

Cir. 2018).    Claims that are frivolous, malicious, fail to state

a claim for relief, or seek damages from defendants who are

immune from suit must be dismissed.     See Lopez v. Smith, 203 F.3d

1122, 1126-27 (9th Cir. 2000) (en banc) (discussing

§ 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.

2010) (discussing § 1915A(b)).

            A complaint must “contain sufficient factual matter,


                                   2
accepted as true, to state a claim to relief that is plausible on

its face.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks omitted); Wilhelm v. Rotman, 680 F.3d 1113, 1121

(9th Cir. 2012).    “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not

suffice.”    Iqbal, 556 U.S. at 678.   Under Rule 8 of the Federal

Rules of Civil Procedure, a complaint must contain a “short and

plain statement of the claim showing that the pleader is entitled

to relief.”    Fed. R. Civ. P. 8(a)(2).   Detailed factual

allegations are not required, but a complaint must allege enough

facts to provide both “fair notice” of the claim asserted and

“the grounds upon which [that claim] rests.”     Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 & n.3 (2007) (citation and quotation

marks omitted); see also Iqbal, 556 U.S. at 555.

            Pro se litigants’ pleadings must be liberally

construed, and all doubts should be resolved in their favor.

Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations

omitted).    Leave to amend must be granted if it appears the

plaintiff can correct the defects in the complaint.     Lopez, 203

F.3d at 1130.

                           II.   DISCUSSION

            To state a claim under 42 U.S.C. § 1983, a plaintiff

must allege: (1) that a right secured by the Constitution or laws

of the United States was violated, and (2) that the alleged

                                   3
violation was committed by a person acting under the color of

state law.    See West v. Atkins, 487 U.S. 42, 48 (1988).

Additionally, a plaintiff must allege that she suffered a

specific injury as a result of a particular defendant’s conduct

and an affirmative link between the injury and the violation of

his rights.   See Monell v. Dep’t of Social Servs., 436 U.S. 658

(1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).

A.        Wheeler’s Claims2

          Wheeler states that she and other MCCC inmates were out

of their cells in an open area on March 15, 2017, because the air

conditioning unit was malfunctioning, and the cells were

intolerably hot and had inadequate air circulation.   She says

that when Defendant Sgt. Tahon threatened to return the inmates

to their cells, the inmates became upset.   Wheeler says several

inmates began bullying and threatening her, so she knocked on a

window to get ACO Washington’s attention and to seek help.

Defendants ACOs Sgt. Tahon, Kamaka, Dela-Cruz, and Tokunaga

immediately entered the open area and allegedly accused Wheeler

of breaking the day room door; Wheeler denies this.   Defendants

ordered Wheeler outside and, when she complied, they allegedly

forcefully grabbed her.   Wheeler says that ACO Tokunaga slammed

her into the sharp corner of a counter, then all Defendants


     2
       For screening purposes, Wheeler’s allegations are accepted
as true and construed in the light most favorable to her.
Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                  4
slammed her onto a table, banging her shins.    Wheeler claims that

Sgt. Tahon and ACO Kamaka roughly pushed her legs and arms up and

against her back into a hog-tie position, while ACO Dela-Cruz

applied pressure to her previously injured collar bone and

slammed her head repeatedly on the table.   Wheeler says she did

not resist.   At this point, Lieutenant Abac entered the area and,

Wheeler says, Defendants immediately stopped.

          Wheeler says that she was unable to breathe, became

hysterical, and believes she had a concussion because she briefly

passed out.   She was taken to the medical unit where photographs

were taken, but she alleges the medical unit did not properly

assess her injuries.   Wheeler was placed in segregation,

apparently received a disciplinary charge, was classified as a

maximum custody inmate, and was transferred to WCCC on Oahu.

Wheeler seeks compensation for her injuries.

B.        Excessive Force

          The exhibits attached to Wheeler’s Complaint reveal

that she was a pretrial detainee when the incident occurred on

March 15, 2017.   See Compl., ECF No. 1, PageID #25 (grievance #

394434, stating that Wheeler was sentenced on December 18, 2017,

when she was reclassified as a “Close Custody” inmate).

          The Due Process Clause of the Fourteenth Amendment

protects a pretrial detainee from the use of excessive force that

amounts to punishment.   Kingsley v. Hendrickson, 135 S. Ct. 2466,


                                 5
2473 (2015) (citing Graham v. Connor, 490 U.S. 386, 395 n.10

(1989)). Although protected by the Due Process Clause, the Fourth

Amendment “sets the applicable constitutional limitations for

considering claims of excessive force during pretrial detention.”

Gibson v. Cty. of Washoe, 290 F.3d 1175, 1197 (9th Cir. 2002)

(internal quotation omitted), overruled on other grounds by

Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016).

“[T]o prove an excessive force claim, a pretrial detainee must

show . . . only that the officers’ use of . . . force was

objectively unreasonable,” not “that the officers were

subjectively aware that their use of force was unreasonable.”

Kingsley, 135 S. Ct. at 2470.

          Drawing all inferences in Wheeler’s favor, the court

concludes that she alleges that she was not resisting and that no

need existed for the use of any force.   Wheeler alleges

sufficient, plausible facts to state a claim against Defendants

for the use of excessive force.

B.        Eleventh Amendment Immunity

          “The Eleventh Amendment bars suits for money damages in

federal court against a state, its agencies, and state officials

acting in their official capacities.”    Aholelei v. Dep’t of Pub.

Safety, 488 F.3d 1144, 1147 (9th Cir. 2007).   Defendants named in

their official capacities are subject to suit under § 1983 only

“for prospective declaratory and injunctive relief . . . to


                                  6
enjoin an alleged ongoing violation of federal law.”       Oyama v.

Univ. of Haw., 2013 WL 1767710, at *7 (D. Haw. Apr. 23, 2013)

(quoting Wilbur v. Locke, 423 F.3d 1101, 1111 (9th Cir. 2005),

abrogated on other grounds by Levin v. Commerce Energy Inc., 560

U.S. 413 (2010)); see also Will v. Mich. Dep’t of State Police,

491 U.S. 58, 70-71 (1989) (“[A] suit against a state official in

his or her official capacity is not a suit against the official

but rather is a suit against the official’s office.”); Ex parte

Young, 209 U.S. 123 (1908).

          However, “[w]hen an inmate challenges prison conditions

at a particular correctional facility, but has been transferred

from the facility and has no reasonable expectation of returning,

[her injunctive] claim is moot.”       Pride v. Correa, 719 F.3d 1130,

1138 (9th Cir. 2013) (citing Johnson v. Moore, 948 F.2d 517, 519

(9th Cir. 1991)).   That is, an inmate’s claims for prospective

injunctive and declaratory relief are moot when she “no longer is

subjected to [the allegedly unconstitutional] policies.”

Johnson, 948 F.2d at 519.

          Wheeler explicitly names all Defendants in their

official capacities only, seeks only money damages, complains

about an incident that occurred at MCCC two years ago, where she

is no longer incarcerated, and neither alleges an ongoing

constitutional violation nor seeks prospective injunctive relief.

Wheeler fails to state a claim for injunctive relief against the


                                   7
Department of Public Safety,3 a state agency, or against

Defendants Tahon, Dela-Cruz, Tokunaga, and Kamaka in their

official capacities, and her claims against them are DISMISSED

with prejudice.

          Wheeler can state a claim for damages against ACO

Defendants Tahon, Dela-Cruz, Tokunaga, and Kamaka if they are

named in their individual capacities for the use of excessive

force, however, and the court will grant her leave to file an

amended pleading to do so.

                       IV.   LEAVE TO AMEND

          The Complaint is DISMISSED with leave granted to amend

so that Wheeler can file an amended complaint naming ACO

Defendants Tahon, Dela-Cruz, Tokunaga, and Kamaka in their

individual capacities on or before May 6, 2019.   Wheeler may not

expand her claims beyond those already alleged herein or add new

claims or defendants, without explaining how those new claims and

parties relate to the claims alleged in the original Complaint.

Claims that do not relate to the original pleading are subject to

dismissal.

          The amended complaint must comply with the Federal

Rules of Civil Procedure and the Local Rules for the District of

Hawaii, particularly LR10.3, which requires an amended complaint


     3
       Wheeler incorrectly refers to the Hawaii Department of
Public Safety (“DPS”) as the “Maui” Department of Public Safety
in the Complaint’s caption.

                                 8
to be complete in itself without reference to any prior pleading.

An amended complaint must be short and plain, comply with Rule 8

of the Federal Rules of Civil Procedure, and be submitted on the

court’s prisoner civil rights form.      An amended complaint will

supersede the preceding complaint.      See Ramirez v. Cty. of San

Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015); LR99.7.10.

Defendants not renamed and claims not realleged in an amended

complaint may be deemed voluntarily dismissed.      See Lacey v.

Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).      If Wheeler

fails to timely file an amended complaint that cures the

deficiencies in her claims, this action may be dismissed and that

dismissal may count as a “strike” under 28 U.S.C. § 1915(g).4

                             V.   CONCLUSION

             (1)   The Complaint is DISMISSED for failure to state a

colorable claim for relief against DPS and ACO Defendants as

named in their official capacities, pursuant to 28 U.S.C.

§§ 1915(e)(2) & 1915A(b)(1).

             (2)   Wheeler may file an amended pleading that cures



     4
         28 U.S.C. § 1915 (g) states:

     if the prisoner has, on 3 or more prior occasions,
     while incarcerated or detained in any facility, brought
     an action or appeal in a court of the United States
     that was dismissed on the grounds that it is frivolous,
     malicious, or fails to state a claim upon which relief
     may be granted, unless the prisoner is under imminent
     danger of serious physical injury.


                                    9
the deficiencies in her claims by realleging her claims against

ACO Defendants Tahon, Dela-Cruz, Tokunaga, and Kamaka as named in

their individual capacities (but not DPS, which has no individual

capacity), on or before May 6, 2019.

             (3)    The Clerk is directed to send Wheeler a blank

prisoner civil rights complaint form so that she can comply with

the directions in this Order.



                    IT IS SO ORDERED.

                    DATED: Honolulu, Hawaii, April 10, 2019.



                                        /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge




Wheeler v. Maui Dep’t of Public Safety, No. 1:19-cv-00067 SOM-KJM; ORDER DISMISSING
COMPLAINT WITH LEAVE TO AMEND




                                          10
